      Case 1:19-cv-00188-GSK Document 60-1                   Filed 05/18/21   Page 1 of 21




                                            Slip Op. 21-62

                UNITED STATES COURT OF INTERNATIONAL TRADE


 TRANS TEXAS TIRE, LLC,

                  Plaintiff,

          and

 ZHEJIANG JINGU COMPANY
 LIMITED,

                  Consolidated Plaintiff,           Before: Gary S. Katzmann, Judge
                                                    Consol. Court No. 19-00188
          v.

 UNITED STATES,

                  Defendant,

          and

 DEXSTAR WHEEL,

                  Defendant-Intervenor.


                                              OPINION

[The court sustains Commerce’s Final Determination, denies Plaintiffs’ motion for judgment on
the agency record except as to the retroactive imposition of antidumping duties, and remands for
revised instructions on the assessment of duties consistent with this opinion.]

                                                                          Dated: May 18, 2021

Jordan C. Kahn, Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt LLP, of New York, N.Y.
and Washington, D.C., argued for plaintiff. With him on the briefs were Ned H. Marshak, Alan
R. Klestadt, and Max F. Schutzman.

Ting-Ting Kao, White & Case LLP, of Washington, D.C. and New York, N.Y., argued for
consolidated plaintiff. With her on the briefs were Walter J. Spak and Jay C. Campbell.

Ashley Akers, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S. Department of
Justice, of Washington, D.C., argued for defendant. With her on the briefs were Ethan P. Davis,
Acting Assistant Attorney General, Jeanne E. Davidson, Director, and L. Misha Preheim, Assistant
Director. Of Counsel Brandon J. Custard, Senior Attorney, Office of Chief Counsel for Trade
       Case 1:19-cv-00188-GSK Document 60-1                 Filed 05/18/21     Page 2 of 21

Consol. Court No. 19-00188                                                                    Page 2


Enforcement & Compliance, U.S. Department of Commerce. With them on the post argument
submission were Brian M. Boynton, Acting Assistant Attorney General, and Daniel J. Calhoun,
Assistant Chief Counsel.
Nicholas J. Birch, Schagrin Associates, of Washington, D.C., argued for defendant-intervenor.
With him on the brief was Roger B. Schagrin and Geert De Prest.

       Katzmann, Judge:       Was the final scope determination by the U.S. Department of

Commerce (“Commerce”) in an antidumping duties (“AD”) investigation a permissible

clarification or an improper scope expansion in the application of duties to a product manufactured

in China and sold at less than fair value in the American market? Was Commerce’s assessment of

retroactive duties on the product permissible or in error for failure to provide adequate notice prior

to its issuance of a final scope decision in the AD proceedings? This case involves Commerce’s

final AD determination of on steel trailer wheels from the People’s Republic of China. Mem. from

J. Maeder to J. Kessler, re: Issues and Decision Mem. for the Final Determination in the Less Than

Fair Value Investigation (Dep’t Commerce July 1, 2019), P.R. 300 (“IDM”); Certain Steel Wheels

12 to 16.5 Inches in Diameter from the People’s Republic of China: Final Affirmative

Determination of Sales at Less Than Fair Value, and Final Affirmative Determination of Critical

Circumstances, 84 Fed. Reg. 32,707 (Dep’t Commerce July 9, 2019), P.R. 302 (“Final

Determination”). Plaintiffs Trans Texas Tire, LLC (“TTT”), a domestic importer, and Zhejiang

Jingu Company Limited (“Jingu”) a Chinese manufacturer of trailer wheels, (collectively,

“Plaintiffs”), filed this suit to challenge Commerce’s Order on Certain Steel Wheels 12 to 16.5

Inches in Diameter from the People’s Republic of China, 84 Fed. Reg. 45,952 (Dep’t Commerce

Sept. 3, 2019), P.R. 308 (“Order”); Compl. of Trans Texas Tire at 1–2, Nov. 1, 2019, ECF No. 10

(“Pl.’s Compl.”); Compl. of Zhejiang Jingu, Zhejiang Jingu Co. Ltd. v. United States, No. 19-cv-

00187 (CIT Nov. 1, 2019), ECF No. 13 (“Consol.-Pl.’s Compl.”). The suit challenges the inclusion

of steel trailer wheels coated in chrome through a Physical Vapor Deposition (“PVD”) process
         Case 1:19-cv-00188-GSK Document 60-1              Filed 05/18/21    Page 3 of 21

Consol. Court No. 19-00188                                                                  Page 3


(“PVD chrome wheels”) in the final AD determination and the assessment of duties back to

Commerce’s preliminary determination. 1 Pl.’s Compl. at 5–6.

         Initially, Commerce excluded “certain on-the-road steel wheels that are coated entirely in

chrome” from its preliminary determination. Certain Steel Wheels 12 to 16.5 Inches from the

People’s Republic of China: Preliminary Affirmative Determination of Sales at Less Than Fair

Value, and Preliminary Affirmative Determination of Critical Circumstances, 84 Fed. Reg. 16,643,

16,646 (Dep’t Commerce Apr. 22, 2019), P.R. 255 (“Preliminary Determination”). Although the

parties’ positions differ as to the meaning of this preliminary language, Commerce determined in

the course of its investigation that its final AD scope determination included PVD chrome wheels

and excluded only electroplated chrome wheels. Final Determination at 32,710. Plaintiffs assert

that the inclusion of PVD chrome wheels in Commerce’s Final Determination is unsupported by

substantial evidence and that the retroactive assessment of duties on PVD chrome wheels is

unlawful, and move for judgment on the agency record accordingly. Pl.’s Mot. for J. on the

Agency R., Apr. 28, 2020, ECF No. 29 (“Pl.’s Br.”); Consol.-Pl’s Mot. for J. on the Agency R.,

Apr. 28, 2020, ECF. No. 30 (“Consol.-Pl.’s Br.”). Defendant United States (“Government”) and

Defendant-Intervenor Dexstar Wheel oppose this motion and ask the court to sustain Commerce’s

Final Determination and retroactive assessment of duties. Def.’s Resp. to Pl.’s Mot. for J. on

Agency R., Aug. 10, 2020, ECF No. 35 (“Def.’s Br.”); Resp. Br. of Dexstar Wheel, Aug. 10, 2020,

ECF No. 34 (“Def.-Inter.’s Br.”).

         At the request of the petitioner -- Defendant-Intervenor Dexstar Wheel (“Petitioner” or

“Dexstar”) -- and in accordance with section 705(a)(1) of the Tariff Act of 1930, Commerce

aligned the final AD determination in this case with the final determination in the companion



1
    Commerce’s calculation of AD rates was not raised before the court and is not considered here.
       Case 1:19-cv-00188-GSK Document 60-1                 Filed 05/18/21     Page 4 of 21

Consol. Court No. 19-00188                                                                    Page 4


countervailing duties case, Consol. Ct. No. 19-00189. Similarly, this court has considered the

cases simultaneously and publishes both cases today.          The court sustains Commerce's AD

determination but concludes that retroactive assessment of duties was impermissible under the

circumstances here.

                                             BACKGROUND

       I.      Legal & Regulatory Framework

       To facilitate fair trade and to level the playing field for American businesses that face

foreign goods introduced into the domestic market, “[t]he Tariff Act of 1930, as amended, allows

Commerce to impose . . . duties on imports that injure domestic industries.” Guangdong Wireking

Housewares & Hardware Co. v. United States, 745 F.3d 1194, 1196 (Fed. Cir. 2014). Commerce

assesses ADs when it determines that “the subject merchandise is being, or is likely to be, sold in

the United States at less than its fair value” and the United States International Trade Commission

(“ITC”) finds that the dumping injures a domestic industry. See 19 U.S.C. § 1673d(a)(1). After

so determining, Commerce issues an AD duty order and the plain language of the order determines

its scope. Tak Fat Trading Co. v. United States, 396 F. 3d 1378, 1382 (Fed. Cir. 2005) (citing

Duferco Steel, Inc. v. United States, 296 F.3d 1087, 1097 (Fed. Cir. 2002)); see generally 19 U.S.C.

§ 1673e.

       The federal regulations describe the AD duty assessment process in 19 C.F.R. § 351. The

requirements for the description of the merchandise are found in 19 C.F.R. § 351.202(b)(5), and

state that “[a] detailed description of the subject merchandise that defines the requested scope of

the investigation, including the technical characteristics and uses of the merchandise and its current

U.S. tariff classification number.”     The ITC uses the provided merchandise description to

determine the effects of the dumped or countervailed imported goods on the domestic like product.
       Case 1:19-cv-00188-GSK Document 60-1                  Filed 05/18/21      Page 5 of 21

Consol. Court No. 19-00188                                                                      Page 5


19 U.S.C. § 1677(4)(D); Timken Co. v. United States, 20 CIT 76, 80, 913 F.Supp. 580, 584 (1996).

       II.     Factual Background

       On August 8, 2018, Dexstar Wheel Division of Americana Development, Inc. (“Dexstar”

or “Petitioner”), a domestic producer of trailer wheels, filed AD and CVD petitions on certain steel

trailer wheels from the People’s Republic of China. Petitions for the Imposition of AD and CVD

Duties on Behalf of Dexstar Wheel Division of Americana Development, Inc. Re: Certain Steel

Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China, P.R. 50, 5 (“Petition”).

Commerce initiated its AD investigation on September 5, 2018. Certain Steel Wheels 12 to 16.5

Inches in Diameter From the People’s Republic of China: Initiation of Less-Than-Fair Value

Investigation, 83 Fed. Reg. 45,095 (Dep’t Commerce Sept. 5, 2018), P.R. 72 (“Initiation Notice”).

Commerce requested and received supplemental information from Dexstar before initiating the

investigation into certain steel trailer wheels on August 28, 2018. Petitioner’s Response to the

Department’s August 17, 2018 Additional Questions (Aug. 20, 2018), P.R. 65. In October 2018,

the ITC found that there is a reasonable indication that the government of China’s subsidization of

certain steel trailer wheels and the sale of those wheels in the U.S. at less than fair value materially

injured U.S. industry. Steel Trailer Wheels from China, Inv. Nos. 701-TA-609 and 731-TA-1421

(Preliminary), USITC Pub. 4830 (Oct. 2018) (“Preliminary ITC Determination”). On April 22,

2019, Commerce published its preliminary AD determination finding that certain steel wheels

from China were being sold in the United States for less-than-fair value.                  Preliminary

Determination. On July 9, 2019, Commerce issued its final affirmative determination. Final

Determination. In August of 2019, the ITC found that domestic industry was materially injured

by the import of certain steel wheels from China. Steel Trailer Wheels from China, Inv. Nos. 701-

TA-609 and 731-TA-1421 (Final), USITC Pub. 4943 (Aug. 2019) (“Final ITC Determination”).
       Case 1:19-cv-00188-GSK Document 60-1                 Filed 05/18/21     Page 6 of 21

Consol. Court No. 19-00188                                                                      Page 6


On September 3, 2019, Commerce issued its AD order on certain steel wheels from China. Order.

               A.      The Scope Determination

       The Petition filed on August 8, 2018 described the scope of the subject merchandise as

certain “on-the-road steel wheels” and included several statements excluding steels wheels coated

in chrome. Petition at I-2, I-5. The Petition did not reference specific chrome plating processes

or mention electroplating or PVD processing but did state that there are no U.S. producers of

chrome-coated steel wheels. Id. Before publication of the Initiation Notice, Commerce requested

and received clarification from Dexstar regarding whether its Petition intended to specify a

minimum chrome content or level of chrome plating. Petitioner’s Response to the Department of

Commerce’s August 10, 2018 General Issues Questionnaire (Aug. 15, 2018), P.R. 63 (“Dexstar

Petition Response”). Dexstar confirmed:

       Petitioner intended that the exclusion for chrome wheels be for wheels that are
       coated entirely in chrome. Petitioner is not aware of any wheels on the market that
       are only partially coated in chrome. As explained in the petitions, there are no U.S.
       producers of chrome-coated steel wheels as chrome coating requires a different
       manufacturing process that requires the use of highly toxic chemicals, and chrome
       wheels are sold at much higher prices than certain steel wheels. The scope language
       has been revised to read, “Also excluded from this scope are aluminum wheels and
       certain on-the road steel wheels that are coated entirely with chrome.”

Id. at 8. Commerce published its Initiation Notice of the AD investigation on September 5, 2018

containing the provision that “Excluded from this scope are the following: . . . (3) certain on the

road steel wheels that are coated entirely with chrome; . . . .” Initiation Notice at 45,100.

       On October 30, 2018, Tredit Tire & Wheel Co., Inc. (“Tredit”), a U.S. importer of trailer

wheels, though not a party in these cases, suggested that the scope in the Initiation Notice was

overbroad and requested that Commerce clarify the scope to exclude “[a]ll wheels with galvanized,

chrome or PVD finishes.” Letter from Barnes, Richardson & Colburn to U.S. Department of

Commerce (Oct. 30, 2018), P.R. 134 at 3 (emphasis added). Dexstar responded that “chrome
       Case 1:19-cv-00188-GSK Document 60-1                Filed 05/18/21     Page 7 of 21

Consol. Court No. 19-00188                                                                   Page 7


coated wheels have never been covered by the scope of these investigations.” Letter from Stewart

& Stewart to U.S. Department of Commerce (Nov. 15, 2019), P.R. 138 at 2 n.5. Further, Dexstar

repeated its assertion that there are no U.S. producers of chrome coated steel wheels due to the

highly toxic nature of the chemicals. Id. at 5. Dexstar confirmed that it “did not include chrome

coated wheels in the scope of the petitions,” and that “chrome coated wheels have never been

included in the scope of the investigations.” Id. at 5.

       In the Preliminary Determination, Commerce continued to use the scope from its

September 3, 2018 Initiation Notice, including the provision that “[e]xcluded from this scope are

. . . certain on the road steel wheels that are coated entirely with chrome; . . . .” Preliminary

Determination at 16,646. In March 2019, Dexstar requested that Commerce confirm that the

chrome exclusion did not include PVD chrome wheels. Letter from Stewart & Stewart to U.S.

Department of Commerce (Mar. 22, 2019), P.R. 226 at 1–2, Pl.’s Compl. at 3. TTT responded in

April 2019 and submitted evidence seeking to establish that PVD chrome wheels are covered by

the exclusion.    Letter from Grunfeld, Desiderio, Lebowitz, Silverman & Klestadt to U.S.

Department of Commerce (Apr. 11, 2019), P.R. 247 at 2. On April 15, 2019 Commerce issued its

preliminary scope decision memorandum. Mem. from E. Begnal to G. Taverman, re: Certain Steel

Wheels 12 to 16.5 Inches in Diameter from the People’s Republic of China: Preliminary Scope

Decision Memorandum (Dep’t Commerce Apr. 15, 2019), P.R. 252 (“Preliminary Scope Memo”).

The Preliminary Scope Memo maintained the exclusion language of “coated entirely with chrome”

from the Initiation Notices. Id. at 2.

       Commerce published a final scope decision memorandum on July 1, 2019 and its final AD

determination on July 9, 2019, noting in both for the first time that, “This exclusion is limited to

chrome wheels coated entirely in chrome and produced through a chromium electroplating
       Case 1:19-cv-00188-GSK Document 60-1              Filed 05/18/21     Page 8 of 21

Consol. Court No. 19-00188                                                                 Page 8


process, and does not extend to wheels that have been finished with other processes, including but

not limited to Physical Vapor Deposition (PVD).” Mem. from E. Begnal to J. Maeder, re: Certain

Steel Wheels from the People’s Republic of China: Final Scope Decision Memorandum for the

Final Antidumping Duty and Countervailing Duty Determinations (Dep’t Commerce Jul. 1, 2019),

P.R. 301 at 5 (“Final Scope Memo”); Final Determination at 23,710. Commerce revised the initial

scope language to incorporate Dexstar’s clarification that the scope exclusion only applies to

electroplated chrome steel trailer wheels and not PVD chrome wheels. Def.’s Br. at 6. Following

its final determination, Commerce imposed ADs retroactively, with assessments beginning on

April 22, 2019, the date of Commerce’s Preliminary Determination. Def.’s Br. at 32.

               B.     Procedural History

       Subsequently, on November 1, 2019, TTT initiated this case to challenge Commerce’s

inclusion of PVD chrome wheels in its final order and its retroactive imposition of ADs on PVD

wheels as of the date of the Preliminary Determination. Pl.’s Compl. at 1, 5–6. On November 22,

2019, Petitioner Dexstar Wheel joined the action as a defendant intervenor. Order Granting

Consent Mot. to Intervene, Nov. 22, 2019, ECF No. 15. Foreign producer Jingu then joined TTT’s

action as a Consolidated-Plaintiff to challenge the scope of its final order and the assessment of

duties back to the preliminary determination date. Order Granting Mot. to Consolidate, Dec. 11,

2019, ECF No. 21. On April 28, 2020, TTT and Jingu each filed Rule 56.2 motions for judgment

on the agency record. Pl.’s Br., Consol.-Pl.’s Br. On August 10, 2020, the Government and

Dexstar Wheel (collectively, “Defendants”) filed their responses to the Rule 56.2 motions. Def.’s

Br.; Def.-Inter.’s Br. On October 13, 2020, TTT and Jingu filed their reply briefs. Reply Br. of

TTT, Oct. 13, 2020, EFC No. 42 (“Pl.’s Reply”); Reply Br. of Zhejiang Jingu Co., Ltd., Oct. 13,

2020, ECF No. 43 (“Consol.-Pl.’s Reply”). Prior to oral argument, the court issued questions to
       Case 1:19-cv-00188-GSK Document 60-1               Filed 05/18/21     Page 9 of 21

Consol. Court No. 19-00188                                                                  Page 9


the parties, and the parties responded on January 21, 2021. Letter Concerning Questions for Oral

Arg., Jan. 12, 2021, ECF No. 51; Dexstar’s Resp. to the Court’s Questions, Jan. 21, 2021, ECF

No. 52 (“Def.-Inter.’s OAQ Resp.”); Pl.’s Resp. to the Court’s Questions, Jan. 21, 2021, EFC No.

53 (“Pl.’s OAQ Resp.”); Resp. to Court’s Order re Oral Arg. Questions, Jan. 21, 2021, ECF No.

54 (“Def.’s OAQ Resp.”); Zhejiang Jingu’s Resp. to Oral Arg. Questions, Jan. 21, 2021, ECF No.

55 (“Consol.-Pl.’s OAQ Resp.”). The court held oral argument on January 25, 2021. Oral Arg.,

Jan. 25, 2021, ECF No. 56. The parties, except for the Government, filed supplemental briefs

following oral argument. Post Arg. Submission, Jan. 29, 2021, ECF No. 56 (“Consol.-Pl.’s Suppl.

Br.”); Resp. to Court’s Order Permitting Post-Arg. Submission, Jan. 29, 2021, ECF No. 57 (“Def.-

Inter.’s Suppl. Br.”); Post-Arg. Submission, Jan. 29, 2021, ECF No. 58 (“Pl.’s Suppl. Br.”).

                      JURISDICTION AND STANDARD OF REVIEW

       The court has jurisdiction over this action pursuant to 19 U.S.C. § 1516a and 28 U.S.C. §

1581(c). The standard of review is set forth in 19 U.S.C. § 1516a(b)(1)(B)(i) which provides “[t]he

court should hold unlawful any determination, finding, or conclusion found . . . to be unsupported

by substantial evidence on the record, or otherwise not in accordance with law.” Substantial

evidence is “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Consol. Edison Co. of New York v. N.L.R.B.,

305 U.S. 197, 229 (1938).

       When reviewing Commerce’s determinations, however, the court may not “reweigh the

evidence or . . . reconsider questions of fact anew.” Shandong Rongxin Imp. & Exp. Co. v. United

States, 41 CIT __, __,203 F. Supp. 3d 1327, 1336 (2017) (quoting Downhole Pipe & Equip., L.P.

v. United States, 776 F.3d 1369, 1377 (Fed. Cir. 2015)). The “possibility of drawing two

inconsistent conclusions from the evidence does not preclude [Commerce’s] finding from being
      Case 1:19-cv-00188-GSK Document 60-1                Filed 05/18/21     Page 10 of 21

Consol. Court No. 19-00188                                                                 Page 10


supported by substantial evidence. Id. (quoting ABB Inc. v. United States, 190 F. Supp. 3d 1159,

1166–67 (2016)). Even where Commerce’s decision is “of less than ideal clarity,” the court is

obligated to sustain the decision when Commerce’s “path may reasonably be discerned.” CS Wind

Vietnam Co. v. United States, 832 F.3d 1367, 1376 (Fed. Cir. 2016) (quoting Bowman Transp.,

Inc. v. Arkansas-Best Freight Sys., Inc., 419 U.S. 281, 286 (1974)). Commerce’s explanation must

simply “reasonably tie the determination under review to the governing statutory standard and to

the record evidence.” Id. (quoting Bowman, 419 U.S. at 286). This standard allows the court to

fulfill its “review function” and “avoid making choices reserved to the agency,” thereby upholding

the principles in SEC v. Chenery, 318 U.S. 80, 88 (1943). Id. These principles further require that

the reviewing court “may not affirm on a basis containing any element of discretion -- including

discretion to find facts and interpret statutory ambiguities -- that is the not the basis the agency

used, since that would remove the discretionary judgment from the agency to the court.” Id.

(quoting ICC v. Brotherhood of Locomotive Eng’rs, 482 U.S. 270, 283 (1987).

                                          DISCUSSION

       Plaintiffs argue that Commerce (1) unlawfully expanded the scope of its investigation; and

(2) improperly assessed AD duties retroactively to the preliminary determination date without

adequate notice. Pl.’s Br. at 26, 37; Consol.-Pl.’s Br. at 18, 39. Defendants respond in support of

Commerce’s Final Determination by: (1) highlighting Commerce’s extensive authority to

determine the scope of an order; (2) supporting Commerce’s AD assessment back to the date of

the preliminary determination after a proper clarification of scope; and (3) stating that the chrome

exclusion was never intended to exclude PVD chrome wheels. Def.’s Br. at 12, 27, 30; Def.-

Inter.’s Br. at 9, 16, 24. The court concludes that, while Commerce’s final scope determination
      Case 1:19-cv-00188-GSK Document 60-1                  Filed 05/18/21     Page 11 of 21

Consol. Court No. 19-00188                                                                    Page 11


was supported by substantial evidence and in accordance with law, Commerce’s retroactive

assessment of ADs without adequate notice was unlawful.

        I.      Commerce’s Final Scope Determination Was Supported by Substantial
                Evidence and in Accordance with Law

        Plaintiffs challenge Commerce’s final scope determination on two grounds.                First,

Plaintiffs allege that the Government failed to comply with statutory requirements, given that the

ITC injury determination only found domestic injury with respect to steel trailer wheels not coated

in chrome. Pl.’s Br. at 4–5, 36–37; Consol.-Pl.’s Br. at 6, 25–26. Second, Plaintiffs argue that

Commerce’s ultimate inclusion of PVD chrome wheels constitutes an expansion of scope, not a

permissible clarification, and is therefore unlawful. Pl.’s Br. at 11, 19–20; Consol.-Pl.’s Br. at 31–

34.

        Defendants respond by arguing that Dexstar at no point intended to include PVD chrome

wheels in the scope exclusion and thus never conveyed such intent to the ITC, and further that the

ITC in fact considered PVD chrome wheels in its injury determination in the context of “coated,

painted, and galvanized wheels.” Def.’s Br. at 17; Def.-Inter.’s Br. at 20. Defendants further argue

that Commerce’s explicit inclusion of PVD chrome wheels in the final scope determination falls

within Commerce’s discretion to clarify the scope of its investigations, given that PVD chrome

wheels were never intended to be the subject of the exclusion for chrome-coated steel wheels.

Def.’s Br. at 14; Def.-Inter.’s Br. at 13.

        Defendants are correct. Commerce “has an inherent power to establish the parameter of

[its investigations] so as to carry out its mandate to administer the law effectively and in accordance

with its intent.” Mitsubishi Elec. Corp. v. United States, 12 CIT 1025, 1035, 700 F. Supp. 538,

547 (1988), aff’d 898 F.2d 1577 (Fed. Cir. 1990).          Accordingly, “Commerce retains broad

discretion to define and clarify the scope” of its investigations “in a manner which reflects the
      Case 1:19-cv-00188-GSK Document 60-1                Filed 05/18/21      Page 12 of 21

Consol. Court No. 19-00188                                                                  Page 12


intent of the petition.” Mitsubishi Heavy Indus., Ltd. v. United States, 21 CIT 1227, 1232, 986 F.

Supp. 1428, 1432 (1997) (quoting Minebea Co. v. United States, 16 CIT 20, 22, 782 F. Supp. 117,

120 (1992)) (upholding a scope clarification made after notice of initiation as supported by

substantial evidence). Here, Commerce has provided adequate evidence in support of its final

scope determination and has not exceeded its discretion. The court therefore affirms Commerce’s

determination.

       Commerce provided adequate explanation for its decision in the final scope memorandum,

and its clarification of the inclusion of PVD chrome wheels is therefore permissible. Commerce

explained that the Petition excluded chrome wheels that are produced through a highly toxic

process, not performed in the United States, and require the welding of disc and rim after chrome

coating. Final Scope Memo at 12; Petition I–13. Neither the toxic process nor post-coating

welding are required in the manufacture of PVD chrome wheels. Final Scope Memo at 12; Def.’s

Br. at 13. In addition, Commerce cited substantive differences between PVD chrome and

electroplated chrome including weight, color tint, and the higher cost of PVD chrome. Final Scope

Memo at 15. Further, Commerce stated that PVD processing involves a powder base and a clear

coat. Id. at 12, 14. Considering these differences, Commerce reasonably found that the Petition

intended the scope to exclude only electroplated chrome wheels, and not PVD chrome wheels.

       Contrary to Plaintiffs’ arguments, the statute did not require Petitioner to amend its initial

petition to the ITC in light of the inclusion of PVD chrome wheels. Def.’s Br. at 27. There is no

evidence that the ITC failed to consider PVD chrome wheels in its injury determination. In fact,

the preliminary injury determination expressly addressed the incorporation of coated, painted, and

galvanized steel wheels. Def.’s Br. at 19; Steel Trailer Wheels from China, Inv. Nos. 701-TA-609

and 731-TA-1421, USITC 4830, (Sept. 28, 2018) at I-9, I-14.              Commerce’s final scope
      Case 1:19-cv-00188-GSK Document 60-1                  Filed 05/18/21     Page 13 of 21

Consol. Court No. 19-00188                                                                    Page 13


determination clarified that PVD chrome wheels are included within the broader category of

“coated” wheels, as PVD chrome coating involves “applying a powder coat, metallic coat . . . and

a clear coat to the wheel.” Final Scope Memo at 15. Thus, although the ITC’s preliminary injury

determination incorporated the Petition’s language regarding the exclusion of wheels “coated in

chrome,” Petition at I-5, there is no indication that the determination failed to consider whether

PVD chrome wheels “materially injured” domestic injury as required under 19 U.S.C. §

1671(a)(2).

       Nor did Commerce impermissibly deviate from its established practice by treating the

inclusion of PVD chrome wheels as a clarification, not expansion, of scope and therefore not

requiring amendment of the petition. It is established that Commerce can “alter the scope of the

investigation until the final order.” Kyocera Solar, Inc. v. United States, 41 CIT __, __, 253 F.

Supp. 3d 1294, 1316 (2017) (citing Duferco Steel, Inc. v. United States, 296 F.3d 1087, 1096 (Fed.

Cir. 2002)). Indeed, although Commerce attempts to limit alterations to scope during the course

of an investigation, it nevertheless expressly allows parties to request permission to submit

additional information regarding the scope of an investigation at any point during the proceedings.

Initiation Notice at 45,100. Furthermore, although Commerce retains and has exercised the

discretion to reject late-stage requests to alter the scope of an investigation, see, e.g., Mem. from

S. Claeys to D. Spooner, re: Issues and Decision Mem. for the Antidumping Duty Investigation of

Certain Orange Juice from Brazil: Final Determination of Sales at Less Than Fair Value, 71 Fed.

Reg. 2,183 (Dep’t Commerce Jan. 13, 2006), 11(citing Allegheny Bradford Corp. v. United States,

28 CIT 830, 848, 342 F. Supp. 2d 1172, 1188–89 (2004)), it also has “broad discretion to define

and clarify the scope of an . . . investigation in a manner which reflects the intent of the petition,”

AMS Assocs. v. United States, 36 CIT 1660, 1666, 881 F. Supp. 2d 1374, 1380 (2012), aff’d 737
      Case 1:19-cv-00188-GSK Document 60-1                 Filed 05/18/21      Page 14 of 21

Consol. Court No. 19-00188                                                                   Page 14


F.3d 1338 (Fed. Cir. 2013). That Commerce chose to exercise the latter power and not the former

in this case does not provide a basis for overturning its final scope determination.

       The case law supports deference to Commerce’s scope determinations. In Kyocera, the

plaintiff challenged Commerce’s departure from its practice of using a single country of origin test

to define the scope of an investigation of a particular class or kind of merchandise. 253 F. Supp.

3d at 1305.       Consolidated Plaintiff SunEdison further challenged Commerce’s scope

determination, arguing that by altering the country of origin rule, Commerce impermissibly

brought certain sales within the scope of the final order that were not previously implicated by the

investigation. Id. at 1315–16. On remand, Commerce explained that its apparent deviation from

the country-of-assembly test applied in its earlier investigation of solar cells from Taiwan was

reasonable in light of the specific harm alleged in the investigation before the court: while the

former investigation addressed harm originating in the assembly of solar panels in China, the latter

addressed harm originating with the construction of solar cells in Taiwan. Id. at 1309. Finding

that Commerce adequately explained its apparent deviation from past practice, and “reasonably

tailored” its determination to the specific investigations, the court upheld Commerce’s scope

determination. The court also rejected SunEdison’s argument, finding that “Commerce has the

authority . . . to modify the scope language until the final order is issued, based on the agency’s

findings during the course of the investigation.” Id. at 1315 (citing Duferco Steel, Inc., 296 F.3d

at 1096).

       Similarly, in Minebea Co. v. United States, 16 CIT 20, 782 F. Supp. 117 (1992), the court

addressed whether rod ends and rod end bearings were properly included in Commerce’s

investigation despite “scant reference to rod ends, per se” in the initial petition. 16 CIT at 23, 782

F. Supp at 120. Minebea, a producer of rod ends and rod end bearings, appealed Commerce’s
      Case 1:19-cv-00188-GSK Document 60-1                 Filed 05/18/21      Page 15 of 21

Consol. Court No. 19-00188                                                                   Page 15


denial of its exclusion request, arguing that because “rod ends without rolling elements were not

specifically named in the petition” they “should have been excluded.” 16 CIT at 22, 782 F. Supp

at 120. The court found that Commerce reasonably interpreted the petition to intend the inclusion

of rod ends and rod end bearings despite the absence of explicit language, because (1) “[t]he

petition clearly included spherical plain bearings and housed bearing units”; (2) both “rod ends

and rod end bearings are used in aerospace applications, an area of interest specifically mentioned

in the petition”; and (3) “petitioner’s submissions . . . in response to . . . requests to clarify the

scope of the petition, unequivocally indicate that the petitioner intended for rod ends and rod end

bearings to be included as well.” 16 CIT at 23, 782 F. Supp. at 122 (citations omitted).

       As in Kyocera and Minebea, the court here defers to Commerce’s broad discretion to define

the scope of its investigation and its reasonable interpretation of the underlying petition.

Commerce provided a reasonable explanation for its inclusion of PVD chrome wheels, and for its

understanding of Petitioner’s intent. Nor is there any basis for a determination that Commerce

failed to comply with the statutory process underlying its investigation. The court therefore

sustains Commerce’s Final Determination as supported by substantial evidence and in accordance

with law.

       II.     Commerce Unlawfully Assessed ADs Back to the Original Suspension of
               Liquidation Because Commerce Did Not Provide Adequate Notice

       Plaintiffs further argue that even if the inclusion of PVD chrome was lawful in the Final

Determination, Commerce erred by assessing antidumping duties retroactively on PVD chrome

imports back to the date of its Preliminary Determination. Pl.’s Br. at 37; Consol.-Pl.’s Br. at 39.

In support of this contention, TTT points to the court’s decision in Tai-Ao Aluminum (Taishan)

Co. v. United States, 43 CIT __, __, 391 F. Supp. 3d 1301, 1313–15 (2019) (“Tai-Ao I”), aff’d

983 F.3d 487 (Fed. Cir. 2020) (“Tai-Ao II”) for the principle that “Commerce is prohibited from
      Case 1:19-cv-00188-GSK Document 60-1                 Filed 05/18/21      Page 16 of 21

Consol. Court No. 19-00188                                                                   Page 16


assessing retroactive AD/CVD liability without providing sufficient notice.” Pl.’s Br. at 38. Both

Plaintiffs argue that notice of the inclusion of PVD wheels was inadequate as of the initiation of

the investigation, and that duties should be assessed only prospectively following the clarification

of scope: i.e., from the publication of the Final Determination. Pl.’s Br. at 42; Consol.-Pl.’s Br. at

39.

       Defendants respond by maintaining that chrome wheels were always within the scope and

original intent of the Petition and arguing that ADs for PVD wheels should be assessed back to the

suspension of liquidation with the February 25, 2019 publication of the Preliminary Determination.

Def.’s Br. at 29–31; Def.-Inter.’s Br. at 24.       The Government relies on the argument that

Commerce followed its own regulations as provided in 19 U.S.C. §§ 1671b and 1673b and

attempts to distinguish the analysis of adequate notice in the context of scope rulings and of

retroactive assessment of duties to the suspension of liquidation. Def.’s Br. at 30. Defendant-

Intervenor asserts that as Commerce’s scope modification was a clarification, assessment of duties

back to the start of suspension of liquidation -- here, the issuance of the Preliminary Determination

-- was consistent with the provisions of 19 U.S.C. § 1673b(d)(2). Def.-Inter.’s Br. at 24.

       At the initiation of an AD investigation, Commerce is required to provide notice of the

investigation through the publication of an initiation notice in the Federal Register. 19 C.F.R. §

351.203(c)(1). Commerce must also provide a public version of the petition to all known exporters

“as soon as practicable” after the initiation. 19 C.F.R. § 351.203(c)(2). Once Commerce makes a

preliminary AD determination, it must publish the affirmative or negative decision in the Federal

Register and order the suspension of liquidation of the subject merchandise. 19 C.F.R. §

351.205(c)–(d); 19 U.S.C. § 1673b(e)(2).           Similarly, Commerce must publish its final

determinations and orders in the Federal Register. 19 C.F.R. § 351.210(b)–(c). Such publication
      Case 1:19-cv-00188-GSK Document 60-1               Filed 05/18/21    Page 17 of 21

Consol. Court No. 19-00188                                                               Page 17


provides legal notice of Commerce’s investigations and the potential AD liability that may result

to importers. See, e.g., Target Corp. v. United States, 33 CIT 760, 779–80, 626 F. Supp. 2d 1285,

1301 (2009), aff’d 609 F. 3d 1352 (Fed. Cir. 2010) (citing 44 U.S.C. § 1507; Fed. Corp Ins. Corp.

v. Merrill, 332 U.S. 380, 384–85 (1947)). In particular, publication of the initiation notice is

intended to ensure that “any reasonably informed party should be able to determine, . . . whether

particular entries in which it has an interest may be affected by the administrative review.” Tai-

Ao I, 391 F. Supp. 3d at 1314 (quoting Transcom, Inc. v. United States, 182 F.3d 876, 882–83

(Fed. Cir. 1999)).

       In other words, as the Federal Circuit noted, “the notice requirement is designed to avoid

unfairness to importers and foreign exporters.” Tai-Ao II, 983 F.3d at 494. Commerce is therefore

expected to make “a reasonable attempt . . . to balance respondents’ concerns for finality and the

fairness of Commerce’s investigation with the statutory duty to issue an effective and

administrable . . . order.” Mitsubishi Heavy Indus., Ltd., 21 CIT at 1233, 986 F. Supp. at 1434.

Accordingly, although Commerce has broad discretion “to define and clarify the scope of an

investigation”, that discretion “is limited in part by concerns for the finality of administrative

action, which cautions against including a product that was understood to be excluded at the time

the investigation began.” Allegheny Bradford Corp., 28 CIT at 848, 342 F. Supp. 2d at 1187–88

(quoting Mitsubishi Heavy Indus., Ltd., 21 CIT at 1232, 986 F. Supp. at 1433). In this case,

Commerce failed to provide adequate notice upon the initiation of the AD proceedings that PVD

chrome wheels would not qualify for the exclusion for steel trailer wheels coated in chrome.

Commerce’s assessment of retroactive duties on PVD chrome wheels is therefore unlawful.

       Tai-Ao I, a review of scope interpretation and notice in an anti-circumvention

investigation, is instructive in the treatment of retroactive duties. Tai-Ao I, 391 F. Supp. 3d at
      Case 1:19-cv-00188-GSK Document 60-1                Filed 05/18/21      Page 18 of 21

Consol. Court No. 19-00188                                                                  Page 18


1305. In Tai-Ao I, the court found there was substantial record evidence for Commerce’s final

scope determination but inadequate notice to plaintiffs of the applicable scope upon issuance of

the initiation notice. Id. at 1313–15. Specifically, the court found that notice that “the Department

intends to consider whether the inquiry should apply” to a specific product, 391 F. Supp. 3d at

1314 (emphasis in original), was inadequate to allow retroactive assessment of duties because it

“does not certainly provide Plaintiffs notice that they are subject to the inquiry,” 391 F. Supp. 3d

at 1315 (emphasis in original) (citing Aluminum Extrusions from the People's Republic of China:

Initiation of Anti-Circumvention Inquiry, 81 Fed. Reg. 15,039, 15,042 (Dep’t Commerce Mar. 21,

2016)). Typically, affirmative anticircumvention investigations result in assessment of duties back

to the date of the initiation notice pursuant to 19 U.S.C. § 1677j(f). Due to the inadequate notice

of scope as of initiation, the court in Tai-Ao I instead required that Commerce impose retroactive

duties beginning upon the date the importers were given adequate notice -- in that case, the date of

the preliminary determination. 391 F. Supp. 3d at 1313–14. The Federal Circuit recently affirmed

the court’s decision in Tai-Ao II, where the sole issue on appeal was whether adequate notice was

provided by Commerce’s initiation notice. 983 F.3d at 492, 497. Although the case cites to the

anti-circumvention regulations, which are not at issue in this case, the Federal Circuit nevertheless

emphasized the importance of fairness to affected importers in the assessment of duties. Id. at 494

(“[T]he notice requirement is designed to avoid unfairness to importers and foreign exporters.”).

Although the facts are not perfectly analogous to this case, Tai Ao I and Tai Ao II clearly show

that adequate notice is essential where Commerce attempts to apply retroactive duties.

       In this case, the meaning of “coated entirely with chrome” is at the center of the dispute.

Both the Initiation Notice and Preliminary Determination as published excluded from the

investigation “certain on-the-road steel wheels that are coated entirely with chrome.” Initiation
      Case 1:19-cv-00188-GSK Document 60-1                 Filed 05/18/21      Page 19 of 21

Consol. Court No. 19-00188                                                                   Page 19


Notice at 45,100; Preliminary Determination at 16,646. It was not until the publication of the Final

Scope Memo and Final Determination that Commerce clarified that PVD chrome wheels did not

fall within the limits of the exclusion. Final Scope Memo at 5 (“This exclusion is limited to chrome

wheels coated entirely in chrome and produced through a chromium electroplating process, and

does not extend to wheels that have been finished with other processes, including but not limited

to Physical Vapor Deposition (PVD)”); Final Determination at 23,710. Nor did Dexstar use more

precise language in its petition. Petition at I-5, I-4, n.6 (“Except for those coated with chrome.”)

In response to Commerce’s request for further clarification of the intended chrome content,

Dexstar did not elaborate on the type of chrome coating intended by the Petition. Dexstar Petition

Response at SGQ-4. Although the additional information provided in Dexstar’s Petition Response

regarding the manufacture of the excluded chrome wheels ultimately supported Commerce’s

determination that PVD chrome was not an intended part of the exclusion, none of this information

was included in Commerce’s Initiation Notice or Preliminary Determination. Accordingly, the

question before the court is whether the stated exclusion of wheels “coated entirely with chrome”

was sufficient to provide importers of PVD chrome wheels with notice of their product’s inclusion.

       Although Defendants seemingly argue that the standard for notice in this case should be

different from that applied in scope ruling requests, Commerce is nevertheless required to provide

adequate notice to any reasonably informed importer that their product is subject to duty before

any retroactive assessment of duties may obtain. Transcom, 182 F.3d at 882–83. If, during the

course of the investigation, a reasonably informed importer could not be sure of the inclusion of

its products in the investigation, then the court must find that adequate notice was not given at that

stage. Tai-Ao I, 391 F. Supp. 3d at 1313–14. Here, a reasonably informed importer was not

“certainly provide[d] . . . notice” by the language of the Initiation Notice and Preliminary
      Case 1:19-cv-00188-GSK Document 60-1               Filed 05/18/21     Page 20 of 21

Consol. Court No. 19-00188                                                                Page 20


Determination that PVD chrome wheels, despite being coated entirely in chrome, were not

properly the subject of the exclusion. Id. at 1315 (emphasis in original). Thus, Commerce did not

provide adequate notice of AD liability until the publication of the Final Scope Memo, and later

the Final Determination, which included language clarifying the limits of the exclusion and

specifying the inclusion of wheels coated in PVD chrome. The court does not question, nor is it

germane, whether some importers could have anticipated the limits of the exclusion. However,

the court concludes that, given the language of the Initiation Notice and Preliminary

Determination, reasonably informed importers were not provided clear or meaningful notice of the

inclusion of PVD chrome wheels until the publication of the Final Scope Memo.

       Ultimately, “the notice requirement is designed to avoid unfairness to importers and foreign

exporters.” 983 F.3d at 494. Retroactively assessing duties where importers received inadequate

notice of their products’ inclusion in the scope of an AD investigation would be unfair.

Accordingly, duties should have been assessed from the date of the Final Scope Memo, when

Plaintiffs first received notice that PVD chrome wheels were not subject to the exclusion, rather

than the date of the Preliminary Determination and suspension of liquidation.

                                        CONCLUSION

       For the foregoing reasons, the court sustains Commerce's determination that the scope of

its final AD order properly includes PVD chrome wheels and excludes only electroplated chrome

wheels. However, the court finds that Commerce's decision to assess duties retroactive to the date

of the Preliminary Determination was not in accordance with law because the language in the

Initiation Notice and Preliminary Determination did not provide adequate notice of the inclusion

of PVD chrome wheels. The court remands to Commerce to reformulate its instructions consistent
      Case 1:19-cv-00188-GSK Document 60-1              Filed 05/18/21     Page 21 of 21

Consol. Court No. 19-00188                                                               Page 21


with this opinion and directs that such action be taken within 30 days of the publication of this

opinion.

       SO ORDERED.

                                                                 /s/     Gary S. Katzmann
                                                                          Judge
 Dated: May 18, 2021
        New York, New York
